Fourth Court of Appeals
                               San Antonio, Texas
                                   November 17, 2021

                                   No. 04-21-00195-CR

                                Guillermo MORALES III,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 7388
                       Honorable Kirsten Cohoon, Judge Presiding


                                     ORDER
       Appellant’s motion for extension of time to file his brief is GRANTED IN PART.
Appellant’s brief is due on or before January 13, 2022.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court